ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Balfour-Walton, A Joint Venture            )          ASBCA Nos. 59884, 60858
                                           )
Under Contract No. W912DQ-09-C-4024 et al. )

APPEARANCES FOR THE APPELLANT:                        David W. Owen, Esq.
                                                       Bradley Arant Boult Cummings LLP
                                                       Birmingham, AL

                                                      Heather F. Shore, Esq.
                                                       Brown & Ruprecht PC
                                                       Kansas City, MO

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      David F. Innis, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Kansas City

                                 ORDER OF DISMISSAL

       The parties have filed a joint stipulation of dismissal, agreeing to dismiss these
appeals with prejudice, with each party to bear its own costs and attorney's fees.
Accordingly, these appeals are hereby dismissed with prejudice.

       Dated: 18 July 2017



                                                                 YOUNGER
                                                  Administra 1ve Judge
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA Nos. 59884, 60858, Appeals of Balfour-Walton, A Joint
Venture rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2